In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated January 13, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment as a matter of law (see Lezama v 34-15 Parsons Blvd, LLC, 16 AD3d 560 [2005]). In response, the plaintiffs failed to raise a triable issue of fact (see Curran v Esposito, 308 AD2d 428, 429 [2003]). Ethel Bennett’s affidavit submitted in opposition to the motion for summary judgment contradicted her deposition testimony and was apparently a feigned attempt to raise an issue of fact (see Gadonniex v Lombardi, 277 AD2d 281, 281-282 [2000]). Schmidt, J.P., Santucci, Skelos and Lunn, JJ., concur.